DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 12-16, filed November 23rd, 2021, with respect to objections to the drawings and specification and the 112 and prior art rejections have been fully considered and are persuasive.  The objections to the drawings and specification and the 112 and prior art rejections have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ava Billimoria, registration number 65018, on January 4, 2022.
The application has been amended as follows: 
Claims 10-15 have been canceled. 
Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art of record is Griffith et al. (US 5505531; already of record from IDS; hereinafter Griffith).  Griffith teaches of a brake system having a brake stack with a stack closure pressure, the brake system including a force member positioned within a cylinder, a valve configured to adjust fluid pressure in the brake system, and one or more pressure transducers that 

However, Griffith does not teach that the output of the proportional electrical signal does not follow the waveform of the periodic signal of the fluid pressure indicated by the valve command until the stack closure pressure is achieved; and
when the output of the proportional electrical signal follows the waveform of the periodic signal of the fluid pressure indicated by the valve command.
Griffith teaches of the brake stack closure occurring when output of the proportional electrical signal is equal to the fluid pressure indicated by the valve command.  However, Griffith does not teach of the waveform of these values following each other to indicate a brake stack closure. 
In regards to claim 16, the claim recites analogous limitations to claim 1, and is therefore allowable on the same premise.  
In regards to claims 2-9 and 17-20, the claims are dependent upon an allowable claim, and are therefore allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663